DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action is in response to communication filed on 05/21/2020.
Claims 26-50 are pending of which claims 26, 36, 42 and 48 are independent.
The IDS(s) submitted on 05/21/2020 has been considered.
			Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each of the claims recite media and are directed to media and media by definition comprises of transitory component that includes carrier waves/signals which is not one of the four categories of patent eligible subject matter of new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.  Even though the specification describes the aspects of the computer readable media that are non-transitory which is a patent eligible subject matter, there is nothing in the specification that clearly indicates and defines a computer readable media not to be a signal or a carrier wave that carries data and can be read by a computer.  Hence the examiner advises applicant to further amend and qualify “computer readable media” in claims 26-41 to recite “non-transitory computer readable media”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-35 and 42-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, in line 3 the phrase “primary access” is recited and in line 5 the phrase “secondary access “ is recited. 
Regarding claim 42, in line 7 the phrase “primary access” is recited and in line 9 the phrase “secondary access “ is recited. 
Regarding claim 48, in line 3 the phrase “primary access” is recited and in line 5 the phrase “secondary access “ is recited. 

 In the published specification in paragraph 22 primary access for instance is defined as using time-frequency resources in a first direction (e.g. uplink or downlink) . Throughout the specification secondary access is defined in the same manner like the primary access but has different directions.  To the examiner it is not clear what difference lies between the primary access and the secondary access other than direction. Per Applicant’s specification the primary access can be in uplink and downlink direction and the secondary link can be in uplink or secondary direction. Therefore any two accesses that are in the opposite transmission direction can be primary and secondary accesses in an interchangeable manner.  
Given the ambiguity described above the examiner interprets a primary access and a secondary access to be a simple access to and from the network in opposite 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26, 27, 28, 31, 32, 34, 35,  36, 42, 43, and 48 -50 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 20150327293 A1) in view of Choi et al (US 20140301217 A1).
	Regarding claim 26, Luo discloses one or more computer-readable media (i.e. Fig. 7 memory 701 paragraph 0061) having instructions, stored thereon, that when executed by one or more processors (i.e. Fig. 7 processor 702 - paragraph 0061) of a base station (i.e. Figs. 5-7 base station and Fig. 2 eNB), cause the base station (i.e. Fig. 2 eNB) to:
schedule a first user equipment (UE) (i.e. UE 2 is scheduled to do downlink data transmission - paragraph 26) for primary access in a first communication direction i.e. can be uplink or downlink but the first direction is downlink  ) on resource elements (i.e. resource element is same frequency and time in a single frequency band - paragraph 4 “… full duplex …implementing bidirectional communication in a single frequency band…” and paragraph 20 “…implementing simultaneous receiving and sending of signals of a same frequency.” )  of a wireless communication network; (the eNB identifies a UE to be paired with another UE using at the same time simultaneously a shared resource element which is the same frequency and time per paragraphs 4 and 20. Fig. 2 eNB schedules UE 2 as a first user equipment to transmit in the downlink direction with the eNB as detailed in paragraphs 26 and 34.  The second UE, UE 5 is scheduled to transmit in the opposite direction)
schedule a second UE (i.e.UE5 is scheduled by eNB for uplink transmission  in Fig. 2 per paragraph 26)  for secondary access in a second communication direction (i.e. uplink direction is the second direction per paragraph 26) on the resource elements (i.e. frequency and time per paragraphs 4 and 20), wherein the second communication direction( i.e. uplink direction -paragraph 26)  is opposite the first communication direction (i.e. downlink direction - paragraph 26) ;
communicate with the first UE(i.e. UE2)  in the first communication direction (i.e. downlink transmission - i.e. paragraph 34) on the resource elements(i.e. same frequency and time); and
communicate with the second UE (i.e. UE 5) in the second communication direction (i.e. uplink transmission - i.e. paragraph 34) on the resource elements(i.e. same frequency and time) .

	Choi discloses wherein the communication with the UE includes supplemental control information. (Choi teaches full duplex transmission between a UE and a Base Station allowing simultaneous and transmit  and receive on the same frequency and time for two UEs (i.e. UE1 and UE2) is shown in Fig, 1 and last sentence of paragraph 24 - in paragraph 41 last sentence as supplemental control information such as HARQ, CQI report, etc.. are transmitted by the second UE transmitting in the uplink direction )
	In view of the above, having the media of Luo and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the media of Luo as taught by Choi, since Choi states in paragraph 22 that the modification results in reducing UE-UE interference and increase capacity in a full-duplex wireless communication system , using Simultaneous Transmit Receive  (STR) selectively. 

	Regarding claim 36, Luo discloses  one or more computer-readable media having instructions, stored thereon, that when executed by one or more processors of a user equipment (UE) (Fig. 2 shows eNB schedules and UE2 and UE5 in paragraph 26) , cause the UE (i.e. UE5 paragraph 26 indicates the eNB/ Base Station schedules UE5 to transmit in the uplink direction and the scheduling message is a scheduling grant) to: obtain a scheduling grant from a base station of a wireless communication network to schedule the UE for secondary access to a set of resource i.e. resource elements are time and frequency resources where in a pair of UEs, UE5 is scheduled in uplink direction and UE2 is scheduled in downlink direction on the same time and frequency per paragraphs 4 and 20)  on which to communicate with the base station in a first communication direction (i.e. uplink direction for UE5 as a UE per paragraphs 26 and 34) that is opposite from a second communication direction (i.e. downlink direction for UE2 opposite uplink direction - per paragraphs 26 and 34)  in which another UE (i.e. UE2 is the another UE per paragraph 26) is to communicate with the base station (i.e. Fig. 2 eNB) on the set of resource elements (i.e. identical and same frequency and time are the resource elements in paragraphs 4 and 20) .
	Luo fails to disclose communicate supplemental control information with the base station on the set of resource elements,  wherein the supplemental control information includes: a channel quality indicator (CQI); hybrid automatic repeat request (HARQ) feedback; or multiple input multiple output (MIMO) feedback that includes a rank indicator (RI) and a pre-coding matrix indicator (PMI).
	Choi discloses communicate supplemental control information with the base station (i.e. Fig. 1 and Fig. 7 BS) on the set of resource elements (i.e. frequency and time in paragraph 24),  wherein the supplemental control information includes: a channel quality indicator (CQI) (i.e. paragraph 41 CQI ); hybrid automatic repeat request (HARQ) feedback (i.e. HARQ SR paragraph 41); or multiple input multiple output (MIMO) feedback that includes a rank indicator (RI) and a pre-coding matrix indicator (PMI). . (Choi teaches full duplex transmission between a UE and a Base Station allowing simultaneous and transmit  and receive on the same frequency and time for two UEs 9i.e. UE1 and UE2) is shown in Fig, 1 and last sentence of paragraph 24 - in paragraph 41 last sentence as supplemental control information such as HARQ, CQI report, etc.. are transmitted by the second UE transmitting in the uplink direction )
	In view of the above, having the media of Luo and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE of Luo as taught by Choi, since Choi states in paragraph 22 that the modification results in reducing UE-UE interference and increase capacity in a full-duplex wireless communication system , using Simultaneous Transmit Receive  (STR) selectively. 
	Regarding claim 42, Luo discloses an apparatus to be employed by a base station (i.e. base station/eNB in Fig. 2 and Figs. 5-7) of a wireless cellular network (i.e. Fig. 2 cell ) , the apparatus comprising:
a memory (i.e. Fig. 7 memory 701) to store information related to a plurality of user equipment (UEs) (i.e. UEs 1-6 in Fig. 2) that are in a radio resource control (RRC) Connected state with the base station (i.e. Fig. 2 eNB); and
a processor (i.e. Fig. 7 processor 702)  coupled to the memory (i.e. Fig. 7 memory 701), the processor to:
encode a first scheduling grant for transmission to a first UE (i.e. first UE is UE2 in Fig. 2 per paragraph 26 gets scheduled for downlink transmission and has to receive a scheduling message and is a first scheduling grant) of the plurality of UEs (i.e. UEs 1-6) to schedule the first UE (i.e. UE2) for primary access (i.e. downlink) to a downlink resource group (the downlink resource group is frequency and time -i.e. resource element is same frequency and time in a single frequency band - paragraph 4 “… full duplex …implementing bidirectional communication in a single frequency band…” and paragraph 20 “…implementing simultaneous receiving and sending of signals of a same frequency.” )   ; 
encode a second scheduling grant (i.e. second  UE is UE5 in Fig. 2 per paragraph 26 gets scheduled for uplink transmission and has to receive a scheduling message and is a second scheduling grant) for to a second UE (i.e. UE 5) of the plurality of UEs (i.e. UEs 1-6) to schedule the second UE for secondary access (i.e. uplink direction) to the downlink resource group(the downlink resource group is frequency and time -i.e. resource element is same frequency and time in a single frequency band - paragraph 4 “… full duplex …implementing bidirectional communication in a single frequency band…” and paragraph 20 “…implementing simultaneous receiving and sending of signals of a same frequency.” ); encode data or control information for transmission to the first UE on the downlink resource group (See Paragraph 34 - UE2 receiving downlink transmission of a first reference signal from eNB)
	Luo discloses a second UE but fails to disclose obtain supplemental control information from the UE on the downlink resource group; determine one or more communication parameters for a subsequent downlink transmission to the UE based on the obtained supplemental control information; and encode a downlink message for the subsequent downlink transmission to the UE.
	Choi discloses obtain supplemental control information from the UE on the downlink resource group; . (Choi teaches full duplex transmission between a UE and a Base Station allowing simultaneous and transmit  and receive on the same frequency and time (i.e. downlink resource group) for two UEs (i.e. UE1 and UE2) is shown in Fig, 1 and last sentence of paragraph 24 - in paragraph 41 last sentence as supplemental control information such as HARQ, CQI report, etc.. are transmitted by the second UE transmitting in the uplink direction )
determine one or more communication parameters (determine STR/Full-Duplex mode as a communication parameters  based on the CQI report received related to downlink signal quality measurement - see paragraph 49) for a subsequent downlink transmission to the UE(i.e. to indicate to the UE to switch to Half Duplex or Full Duplex/STR mode - paragraph 49)  based on the obtained supplemental control information (i.e. based on the received CQI report on signal quality measurement - paragraph 49); and encode a downlink message for the subsequent downlink transmission to the UE. (i.e. the eNB gets a downlink message /instruction telling the UE to switch mode to either non-STR/Half duplex - paragraph 49)
	In view of the above, having the base station of Luo and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the base station  of Luo as taught by Choi, since Choi states in paragraph 22 that the modification results in reducing UE-UE interference and increase capacity in a full-duplex wireless communication system , using Simultaneous Transmit Receive  (STR) selectively. 
claim 48,Luo discloses an apparatus to be employed by a base station (i.e. Figs. 5-7 base station and Fig. 2 eNB) of a wireless cellular network, the apparatus including:
 means for scheduling  (Fig. 6 Scheduling module ) a first user equipment (UE) (i.e. UE 2 is scheduled to do downlink data transmission - paragraph 26) for primary access in a first communication direction (i.e. can be uplink or downlink but the first direction is downlink  ) on resource blocks (i.e. resource block is same frequency and time in a single frequency band - paragraph 4 “… full duplex …implementing bidirectional communication in a single frequency band…” and paragraph 20 “…implementing simultaneous receiving and sending of signals of a same frequency.” )  of a wireless communication network (i.e. see Fig. 2 Cell) ;
 means for scheduling (i.e. Fig. 6 Scheduling module ) a second UE (i.e.UE5 is scheduled by eNB for uplink transmission  in Fig. 2 per paragraph 26)  for secondary access in a second communication direction (i.e. uplink direction is the second direction per paragraph 26) on the resource blocks (i.e. frequency and time blocks per paragraphs 4 and 20), wherein the second communication direction( i.e. uplink direction -paragraph 26)  is opposite the first communication direction (i.e. downlink direction - paragraph 26) ;
means for communicating (Fig. 7 communication interface 703) with the first UE (i.e. UE2)  in the first communication direction (i.e. downlink transmission - i.e. paragraph 34) on the resource blocks (i.e. same frequency and time);and 
Fig. 7 communication interface 703) with the second UE (i.e. UE 5) in the second communication direction (i.e. uplink transmission - i.e. paragraph 34) on the resource block (i.e. same frequency and time) .
	Luo discloses a second UE but fails to disclose wherein the communication with the  UE includes: a channel quality indicator (CQD; modulation and coding scheme (MCS) feedback; hybrid automatic repeat request (HARQ) feedback; or multiple input multiple output (MIMO) feedback that includes a rank indicator (RI) and a pre-coding matrix indicator (PMI).
	Choi discloses wherein the communication with the  UE includes: a channel quality indicator (CQI) ) (i.e. paragraph 41 CQI ); modulation and coding scheme (MCS) feedback; hybrid automatic repeat request (HARQ) feedback; (i.e. HARQ SR paragraph 41) or multiple input multiple output (MIMO) feedback that includes a rank indicator (RI) and a pre-coding matrix indicator (PMI). (Choi teaches full duplex transmission between a UE and a Base Station allowing simultaneous and transmit  and receive on the same frequency and time for two UEs 9i.e. UE1 and UE2) is shown in Fig, 1 and last sentence of paragraph 24 - in paragraph 41 last sentence as supplemental control information such as HARQ, CQI report, etc.. are transmitted by the second UE transmitting in the uplink direction )
	In view of the above, having the base station of Luo and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the base station  of Luo as taught by Choi, since Choi states in paragraph 22 that the modification results in reducing UE-UE interference and increase capacity in a full-
	Regarding claim 27 Luo disclose the one or more media of claim 26, but fails to disclose  wherein the supplemental control information includes:
a channel quality indicator (CQD;
hybrid automatic repeat request (HARQ) feedback; or
multiple input multiple output (MIMO) feedback that includes a rank indicator (RI) and a pre-coding matrix indicator (PMI).
	Choi discloses the one or more media of claim 26, wherein the supplemental control information includes:
a channel quality indicator (CQD; (i.e. paragraph 41 CQI )
hybrid automatic repeat request (HARQ) feedback; (i.e. HARQ SR paragraph 41) or
multiple input multiple output (MIMO) feedback that includes a rank indicator (RI) and a pre-coding matrix indicator (PMI). (Choi teaches full duplex transmission between a UE and a Base Station allowing simultaneous and transmit  and receive on the same frequency and time for two UEs 9i.e. UE1 and UE2) is shown in Fig, 1 and last sentence of paragraph 24 - in paragraph 41 last sentence as supplemental control information such as HARQ, CQI report, etc.. are transmitted by the second UE transmitting in the uplink direction )
	In view of the above, having the media of Luo and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the media of Luo as taught by Choi, since Choi states in paragraph 22 that the modification 
	Regarding claim 28, Luo discloses the one or more media of claim 27, wherein the first communication direction is downlink (i.e. paragraphs 26 and 34 UE2 in downlink direction), wherein the second communication direction is uplink (i.e. paragraphs 26 and 34 UE5 in uplink direction )
	Lou fails to disclose wherein the supplemental control information includes the CQI or the MIMO feedback, and wherein the instructions, when executed, further cause the base station to modify, based on the CQI or the MIMO feedback, one or more communication parameters for communication with the second UE in a subsequent downlink primary access grant for the second UE.
	Choi discloses wherein the supplemental control information includes the CQI (i.e. CQI - paragraph 41) or the MIMO feedback, (Choi teaches full duplex transmission between a UE and a Base Station allowing simultaneous and transmit  and receive on the same frequency and time for two UEs 9i.e. UE1 and UE2) is shown in Fig, 1 and last sentence of paragraph 24 - in paragraph 41 last sentence as supplemental control information such as HARQ, CQI report, etc.. are transmitted by the second UE transmitting in the uplink direction )
and wherein the instructions, when executed, further cause the base station (BS in Fig. 1 and Fig. 6) to modify, based on the CQI or the MIMO feedback, one
or more communication parameters for communication with the second UE in a subsequent downlink primary access (i.e. downlink scheduling of the UE after determining the signal quality report/CQI forces a change to half mode - see paragraph 49) grant for the second UE.( i.e. the eNB gets a downlink message /instruction/grant telling the UE to switch mode to either non-STR/Half duplex - paragraph 49) (Choi teaches full duplex transmission between a UE and a Base Station allowing simultaneous and transmit  and receive on the same frequency and time (i.e. downlink resource group) for two UEs (i.e. UE1 and UE2) is shown in Fig, 1 and last sentence of paragraph 24 - in paragraph 41 last sentence as supplemental control information such as HARQ, CQI report, etc.. are transmitted by the second UE transmitting in the uplink direction ) (determine STR/Full-Duplex mode as a communication parameters  based on the CQI report received related to downlink signal quality measurement - see paragraph 49) for a subsequent downlink transmission to the UE(i.e. to indicate to the UE to switch to Half Duplex or Full Duplex/STR mode - paragraph 49)  
	In view of the above, having the media of Luo and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the media of Luo as taught by Choi, since Choi states in paragraph 22 that the modification results in reducing UE-UE interference and increase capacity in a full-duplex wireless communication system , using Simultaneous Transmit Receive  (STR) selectively. 
	Regarding claim 31, Luo modified by Choi discloses the one or more media of claim 26, wherein the first communication direction is downlink (Lou paragraphs 26 and 34 UE2 is receiving downlink transmission) , wherein the second communication direction is uplink (i.e. Lou paragraphs 26 and 34 UE5 is transmitting in uplink direction) , and wherein the instructions, when executed, further cause the (Lou Fig. 2 eNB and a set of 6UEs to be paired)  to select the second UE (i.e. UE 5 Lou Fig 2) for secondary access that has a lowest UE-UE interference with the first UE (i.e. (UE 2 Lou Fig. 2) among UEs eligible for secondary access on the resource elements. (i.e. in paragraph 21 Lou teaches pairing between UEs is done to minimize interference as they use the same frequency time resource block and collision is a possibility. Lou shows in paragraph 38 for a given UE such as UE5 is paired with UE2 by picking a reference power difference less than a threshold)
	Regarding claim 32, Lou discloses the one or more media of claim 26, wherein the first communication direction is downlink (Lou paragraphs 26 and 34 UE2 is receiving downlink transmission) , wherein the second communication direction is uplink (i.e. Lou paragraphs 26 and 34 UE5 is transmitting in uplink direction) , and wherein the instructions, when executed, further cause the base station (Lou Fig. 2 eNB and a set of 6UEs to be paired)   to select the second UE for secondary access that has a lowest UE-UE interference with the first UE among UEs eligible for secondary access on the resource elements. (i.e. in paragraph 21 Lou teaches pairing between UEs is done to minimize interference as they use the same frequency time resource block and collision is a possibility. Lou shows in paragraph 38 for a given UE such as UE5 is paired with UE2 by picking a reference power difference less than a threshold  and can be the lowest difference and makes sense for it to be the lowest)
	Regarding claim 34, Lou discloses the one or more media of claim 26, wherein the first communication direction is uplink(i.e. Lou paragraphs 26 and 34 UE5 is transmitting in uplink direction), wherein the second communication direction is Lou paragraphs 26 and 34 UE2 is receiving downlink transmission), and wherein the instructions, when executed, further cause the base station to select the second UE for secondary access based on a channel quality (i.e. channel quality measured in Reference Power difference - in paragraph 38) , quality of service requirement, or latency requirement of the second UE. (i.e. in paragraph 21 Lou teaches pairing between UEs is done to minimize interference as they use the same frequency time resource block and collision is a possibility. Lou shows in paragraph 38 for a given UE such as UE5 is paired with UE2 by picking a reference power difference less than a threshold  and can be the lowest difference and makes sense for it to be the lowest)
	Regarding claim 35, Lou discloses the one or more media of claim 26, but fails to disclose wherein the instructions, when executed, further cause the base station to schedule other resource elements for half-duplex communications.
	Choi discloses wherein the instructions, when executed, further cause the base station to schedule other resource elements for half-duplex communications. (Choi in paragraph 49 discloses determining the UE to operate in STR-mode/Full Duplex or non-STR mode/Half-Full Duplex mode based on the signal quality being less than a threshold or greater than a threshold) 
	In view of the above, having the media of Luo and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the media of Luo as taught by Choi, since Choi states in paragraph 22 that the modification 
	Regarding claim 43, claim 43 rejected in the same scope as claim 27.
	Regarding claim 49, Lou modified by Choi discloses the apparatus of claim 48, 
Lou discloses wherein the first communication direction is uplink (i.e. uplink Lou paragraphs 26 and  34)  and the second communication direction is downlink,(i.e. downlink Lou paragraphs 26 and 34)  
 	Lou fails to disclose wherein the communication with the second UE is a downlink transmission including the CQI (CQI report paragraph 41), the MCS feedback, or the HARQ feedback. (Choi teaches full duplex transmission between a UE and a Base Station allowing simultaneous and transmit  and receive on the same frequency and time for two UEs 9i.e. UE1 and UE2) is shown in Fig, 1 and last sentence of paragraph 24 - in paragraph 41 last sentence as supplemental control information such as HARQ, CQI report, etc.. are transmitted by the second UE transmitting in the uplink direction )
	In view of the above, having the apparatus of Luo and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Luo as taught by Choi, since Choi states in paragraph 22 that the modification results in reducing UE-UE interference and increase capacity in a full-duplex wireless communication system , using Simultaneous Transmit Receive  (STR) selectively. 
claim 50, Lou modified by Choi discloses the apparatus of claim 48,  	Lou discloses wherein the first communication direction is downlink (i.e. Lou paragraphs 26 and 34 downlink direction)  and the second communication direction is uplink (i.e. Lou paragraphs 26 and 34 uplink direction).
	Lou discloses the second UE but fails to disclose, wherein the communication with the UE includes an uplink message, and wherein the apparatus further comprises means for modifying one or more communication parameters for a subsequent downlink transmission to the UE based on the uplink message.
	Choi discloses wherein the communication with the UE includes an uplink message (i.e. CQI Reports sent to eNB - paragraph 49 ), and wherein the apparatus further comprises means for modifying one or more communication parameters (determine STR/Full-Duplex mode as a communication parameters  based on the CQI report received related to downlink signal quality measurement - see paragraph 49) for a subsequent downlink transmission to the UE based on the uplink message. . (i.e. the eNB sends a downlink message /instruction telling the UE to switch mode to either non-STR/Half duplex - paragraph 49)
	In view of the above, having the apparatus of Luo and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Luo as taught by Choi, since Choi states in paragraph 22 that the modification results in reducing UE-UE interference and increase capacity in a full-duplex wireless communication system , using Simultaneous Transmit Receive  (STR) selectively. 


Claim 29, 39, 40, 41 and 44 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 20150327293 A1) in view of Choi et al (US 20140301217 A1) and further in view of Lee et al (US 20160330011 A1).
	Regarding claim 29, Lou modified by Choi discloses the one or more media of claim 27, wherein the first communication direction is downlink (i.e. Lou paragraphs 26 and 34 - downlink to UE2) wherein the second communication direction is uplink (i.e. Lou paragraphs 26 and 34 - uplink from UE5) and the second UE (i.e. Lou paragraph 26 i.e. UE5)
	Lou modified by Choi fails to disclose wherein the supplemental control information includes the HARQ feedback, wherein the HARQ feedback includes a negative acknowledgement (NACK) to indicate that the UE did not receive a previously transmitted data packet, and wherein the instructions, when executed, further cause the base station to re-transmit the data packet responsive to the NACK.
	Lee discloses wherein the supplemental control information includes the HARQ feedback, wherein the HARQ feedback includes a negative acknowledgement (NACK) (i.e. to indicate that the paragraph 109  UCI - Uplink Control Information - ACK/NACK - paragraphs 109 and 284 at least) UE did not receive a previously transmitted data packet, and wherein the instructions, when executed, further cause the base station to re-transmit the data packet responsive to the NACK. (See paragraph 123 re-transmission)

	Regarding claim 39, Lou modified by Choi discloses the one or more media of claim 27, wherein the first communication direction is downlink (i.e. Lou paragraphs 26 and 34 - downlink to UE2) wherein the second communication direction is uplink (i.e. Lou paragraphs 26 and 34 - uplink from UE5) and the second UE (i.e. Lou paragraph 26 i.e. UE5)
	Lou modified by Choi fails to disclose wherein the supplemental control information includes the HARQ feedback, wherein the HARQ feedback includes a negative acknowledgement (NACK) to indicate that the base station did not receive a previously transmitted data packet, and wherein the instructions, when executed, further cause the UE to re-transmit the data packet responsive to the NACK.
	Lee discloses wherein the supplemental control information includes the HARQ feedback, wherein the HARQ feedback includes a negative acknowledgement (NACK) (i.e. to indicate that the paragraph 109  UCI - Uplink Control Information - ACK/NACK - paragraphs 109 and 284 at least) to indicate that the base station did not receive a previously transmitted data packet, and wherein the instructions, when executed, further cause the UE to re-transmit the data packet responsive to the NACK. (See paragraph 123 re-transmission)

	Regarding claim 40, Lou modified by Choi and Lee discloses the one or more media of claim 39, but Lou modified by Choi fails to disclose wherein the communications via secondary access are to use a modulation and coding scheme (MCS) that is at a lowest MCS level among available MCS levels.
	Lee discloses wherein the communications via secondary access are to use a modulation and coding scheme (MCS) that is at a lowest MCS level among available MCS levels. (i.e. see paragraph 493, 593, 695 and 763 disclosing using lowest MCS level)
	In view of the above, having the media of Luo and Choi and then given the well- established teaching of Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the media of Luo and Choi as taught by Lee, since Lee states in paragraph 78-79 and abstract that the modification results in reducing interference between received and transmitted signals.
	Regarding claim 41, Lou modified by Choi and Lee discloses the one or more media of claim 39, wherein the instructions, when executed, further cause the UE to obtain another scheduling grant to provide the UE with primary access to another set of Choi in paragraph 49 discloses determining the UE to operate in STR-mode/Full Duplex or non-STR mode/Half-Full Duplex mode based on the signal quality being less than a threshold or greater than a threshold and as a result of a determination by the BS to switch the UE to non-STR mode/Half Duplex an instruction/grant with all resource assignment is sent to the UE) 
	Regarding claim 44, claim 44 rejected in the same scope as claim 40.


Allowable Subject Matter
Claims 30, 33, 37, 38, 45-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that the rejections under USC 101 and USC 112(b) are overcome. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474